Citation Nr: 0212838	
Decision Date: 09/24/02    Archive Date: 10/03/02

DOCKET NO.  00-22 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
peptic ulcer disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1999 rating decision by 
the Detroit, Michigan, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  An unappealed August 1996 rating decision denied 
entitlement to service connection for an ulcer disability.

2.  An item of evidence received subsequent to the August 
1996 rating decision is so significant that it must be 
reviewed to fairly decide the merits of the veteran's claim.

3.  Peptic ulcer disease has been shown to be causally 
related to the veteran's military service.


CONCLUSIONS OF LAW

1.  The August 1996 rating decision is final.  38 U.S.C.A. § 
7105 (West 1991 & Supp. 2002).

2.  Evidence received since the August 1996 rating decision 
is new and material, and the veteran's claim of entitlement 
to service connection for peptic ulcer disease is reopened.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.156(a) (2001).

3.  Peptic ulcer disease was incurred in the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to notify a claimant of 
relevant evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C. §§ 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.102, 3.159).  In light of the following decision, there 
is no prejudice to the veteran by the Board proceeding with 
appellate review at this time without action to comply with 
the additional notice/development provisions of this new 
legislation.

The veteran's claim of service connection for an ulcer 
disability was most recently denied by an August 1996 rating 
decision.  A claim which is the subject of a prior final 
decision may be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.156(a)).   As the veteran filed his 
claim prior to this date, the earlier version of the law 
remains applicable in this case.

In the November 1999 rating decision on appeal, the RO 
determined that new and material evidence had not been 
submitted to reopen the veteran's service connection claim.  
The Board, however, must make its own determination as to 
whether new and material evidence has been presented to 
reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 (1996).

Evidence received since the August 1996 rating decision 
includes (among other evidence) a December 2000 statement 
from the veteran's private physician indicating a 
relationship between the veteran's peptic ulcer disease and 
his military service.  The Board views this new item of 
evidence as so significant that it must be reviewed in order 
to fairly decide the merits of the veteran's claim.  In other 
words, the Board finds that the evidence is new and material 
under 38 C.F.R. § 3.156.  As such, the Board will now 
adjudicate this claim on the merits.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service incurrence for certain chronic 
diseases such as ulcers will be presumed if it becomes 
manifest to a compensable degree within the year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In a December 2000 letter, the veteran's private physician 
commented as follows:

As noted above, the [veteran] presents 
with old records from Dr. [R] from the 
1945-50 era.  He also presents a letter 
that he wrote to his mother in May 1945, 
discussing the problems he was having 
with stomach ulcers at that time.  As 
part of the [veteran's] old records, the 
[veteran] presents with letters from his 
medic in F Company-163 who fought with 
the above noted [veteran] in WW II.  This 
veteran as noted, was a medic and is also 
aware the doctor treated him with sodium 
bicarb for his stomach condition at that 
time.

The veteran's private physician concluded the December 2000 
letter as follows:

In summary, it is as least as likely as 
not, that [the veteran's] current peptic 
ulcer disease began while in the military 
service based on the information 
available to me on today's date.

Based on a review of the record, the Board finds that service 
connection is warranted for peptic ulcer disease.  While the 
veteran's service medical records do not document an ulcer 
condition, the December 2000 private physician has 
essentially linked the veteran's peptic ulcer disease to 
service.  The Board acknowledges that it is unclear whether 
the December 2000 private physician reviewed all the 
veteran's service medical records.  Generally, mere history 
recorded by a medical examiner, without an independent basis 
based on review of actual medical records, does not 
constitute competent medical evidence.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  In this case, however, the 
private physician's opinion was not based on the veteran's 
"mere history" but was instead founded to a large extent on 
findings from private medical records dated before and 
shortly after service.  It also appears that the private 
physician found the March 1997 statement from the veteran's 
service comrade (company medic) to be credible and useful for 
purposes of determining the type of treatment the veteran 
received for his stomach condition during service.  As such, 
it appears to the Board that the private physician's December 
2000 opinion was not based on history provided by the 
veteran, but was made after review of significant items in 
the claims file and in the context of his medical knowledge.

Accordingly, and in light of the private physician's December 
2000 opinion, the Board finds that the veteran's peptic ulcer 
disease had its origin during service.  The Board notes that 
there does not appear to be an opinion to the contrary 
anywhere in the veteran's claims file.  In fact, and when 
read in the light most favorable to the veteran, multiple 
statements and correspondence from the veteran's private 
physicians, E.J.P, M.D., and F.P.R., M.D., also appear to 
reflect opinions indicating that the veteran's ulcer 
condition started in service or within one year thereafter.  
As such, the Board concludes that service connection for 
peptic ulcer disease is warranted.  In reaching this 
determination, the Board has resolved all reasonable doubt in 
the veteran's favor.  38 C.F.R. § 3.102.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for peptic ulcer disease is 
reopened.

Service connection for peptic ulcer disease is granted.



		
	JAMES R. SIEGEL
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

